Citation Nr: 1451665	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for thymoma.

2.  Entitlement to service connection for a cardiovascular disability, including as secondary to thymoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to December 1999, March 2006 to December 2006, February 2007 to May 2007, June 2007 to September 2007, and from April 2008 to November 2008, with additional service with the U.S. Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.


FINDING OF FACT

Giving her the benefit of the doubt, the Veteran has thymoma and a cardiovascular disability that are etiologically related to her active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for thymoma and cardiovascular disability are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran asserts that she has thymoma and a cardiovascular disability that are related to her service.  Service treatment records from her most recent period of active service from April 2008 to November 2008 include private hospital records dated in May 2008 which indicate diagnoses of, and treatment for, thymoma and a cardiovascular disability.

As noted above, the Veteran served on active duty from February 1990 to December 1999, March 2006 to December 2006, February 2007 to May 2007, June 2007 to September 2007, and from April 2008 to November 2008, with additional service with the U.S. Air Force Reserve.

The record includes an April 2014 VA opinion which states that the Veteran's medical records documented an onset of chest pain and dizzy/near syncope episodes diagnosed as thymoma and heart block in 2008.  The examiner stated that the date of onset of the heart block condition was in May 2008.  While the exact onset date of the thymoma tumor could not be determined, he opined that it began in 2008.

In light of the Veteran's in-service and post-service treatment for thymoma and cardiovascular disability, and April 2014 VA opinion, the Board gives the Veteran the benefit of the doubt and finds that service connection for thymoma and cardiovascular disability is warranted.  Further discussion of the evidence is simply not warranted.  Since service connection for cardiovascular disability is being granted on a direct basis, there is no need to consider secondary service connection.  
The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for thymoma, is granted.

Service connection for a cardiovascular disability, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


